As filed with the Securities and Exchange Commission on April 23, 2013 Registration Statement No. 333-181132 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 1 to Form S-3 Registration Statement No. 333-181132 Duff & Phelps Corporation Delaware 20-8893559 (Exact name of registrant as specified in its charter) (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) 55 East 52nd Street, 31st Floor New York, New York 10055 (212) 871-2000 Edward S. Forman, Esq. Executive Vice President, General Counsel and Secretary 55 East 52nd Street New York, New York 10055 (212) 871-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: Not Applicable. If only the securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.  If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.  If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a registration statement pursuant to General Instruction I.D. or post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.  If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller-reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler  Non-accelerated filer (Do not check if a smaller reporting company) Smallerreportingcompany  DEREGISTRATION OF SECURITIES This Post-Effective Amendment relates to the following Registration Statement on Form S-3 (the “Registration
